UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 033-25126-D MedeFile International, Inc. (Exact name of registrant as specified in its charter) Nevada 85-0368333 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 301 Yamato Rd, Suite 1200 Boca Raton, FL33431 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (561) 912-3393 Copies to: Richard A. Friedman, Esq. Jeff Cahlon, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32 nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares outstanding of registrant’s class of common stock, par value $0.0001 (the “Common Stock”) as of May 15, 2012: 52,920,494,067. 1 Table of Contents Page PART I FINANCIAL INFORMATION ITEM 1. Financial Statements 3-13 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 16 ITEM 4. Controls and Procedures 16 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 17 ITEM 1A. Risk Factors 17 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 ITEM 3. Defaults Upon Senior Securities 17 ITEM 4. Mine Safety Disclosures 17 ITEM 5. Other Information 17 ITEM 6. Exhibits 17 Signatures 18 2 Item 1. Financial Statements. Medefile International, Inc. Consolidated Balance Sheets Unaudited March 31, December 31, Assets Current assets Cash $ $ Accounts receivable, net Inventory Merchant services reserve Prepaid insurance - Total current assets Website development, net of accumulated amortization Furniture and equipment, net of accumulated depreciation Intangibles Total assets $ $ Liabilities and Stockholders' Equity Accounts payable and accrued liabilities $ $ Cash overdraft - - Deferred revenues Total Current Liabilities Stockholders' Equity Preferred stock, $.0001 par value: 10,000,000 authorized, no shares issued and outstanding - - Common stock, $.0001 par value: 75,000,000,000 authorized; 4,019,830,281 and 3,958,258,852 shares issued and outstanding on March 31, 2012 and December 31, 2011, respectively Common stock payable - Additional paid in capital Accumulated deficit ) ) Total stockholders' equity ) Total liability and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements 3 Medefile International, Inc. Consolidated Statements of Operations (Unaudited) For the Three For the Three Months Months Ended Ended March 31, March 31, Revenue $ $ Cost of goods sold 66 Gross profit Operating expenses Selling, general and administrative expenses Marketing expense - Depreciation and amortization expense Total operating expenses Loss from operations ) ) Other income (expenses) - - Loss before income tax ) ) Provision for income tax - - Net loss $ ) $ ) Net loss per share: basic and diluted $ ) $ ) Weighted average share outstanding basic and diluted The accompanying notes are an integral part of these consolidated financial statements 4 Medefile International, Inc. Consolidated Statements of Cash Flows (Unaudited) For the Three For the Three Months Months Ended Ended March 31, March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation Amortization Stock based services Changes in operating assets and liabilities Accounts receivable ) ) Inventory 66 Prepaid insurance - Accounts payable and accrued liabilities Merchant services reserve ) ) Cash overdraft - Deferred revenue ) ) Net Cash used in operating activities ) ) Cash flows from investing activities Investment ) Net cash used in investing activities - ) Cash flow from financing activities Proceeds from common stock subscription - Net cash provided by financing activities - Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Cash paid during period for Cash paid for interest $
